Citation Nr: 1601260	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-36 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to February 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing conducted in May 2013, before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and reviewed.

This matter was previously remanded by the Board in August 2013.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current low back disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As to the Veteran's claim for service connection for a low back disability, this claim has been granted, as discussed below.  As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate his claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015)."  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran asserts that he has a back disability as a result of active service.  
Specifically, he reports that he injured his back after falling from a truck in 1968 while in-service.  See August 2008 Statement.  He reported that he jumped off a " 2 1/2 ton truck and got [his] right sleeve caught on the safety rail which caused [him] to go horizontally from a height of about 8 feet" and land on his tail end.  Since the date of this initial injury, he reports that he has suffered back disabilities and a variety of symptoms. 

As to evidence of a current disability, VA examination in October 2013 revealed a diagnosis of a lumbosacral strain.  The first element of Shedden is therefore met.

With regard to in-service injury, the Board in its previous Remand conceded the occurrence of the Veteran's reported in-service fall and subsequent injury.  Therefore, the second element of Shedden met.  

Briefly, it is acknowledged that the Veteran's low back disability was previously considered to possibly pre-exist service.  See August 2013 Board Remand.  However, upon closer inspection, the Board now finds that the record does not support such a determination.  Entrance examination notes that shortly before entering service he suffered a back injury as a result of a fall.  Beyond this notation no further information is provided.  In particular, the examiner does not provide a diagnosis of a back disability or state the Veteran suffered continual symptoms.  Rather, the Veteran was determined to have a clinically normal spine and was characterized as being fit for duty.  Finally, on VA examination, in October 2013, the issue of whether a preexistent injury occurred was noted by the examiner as not applicable.  As a result, the Board therefore finds that the presumption of soundness attaches. 

As to the final element of Shedden, which requires a nexus between the Veteran's low back condition and service, there is evidence both for and against such a finding.

In regards to negative evidence, the VA examination report weighs against the claim.  Specifically, the examiner opined that the Veteran's low back condition was less likely than not incurred in, or caused by, the claimed in-service injury.  Rather, the examiner opines that his current back condition is related to injuries he suffered post-service.  The Board finds this opinion to have limited probative.  Importantly, it fails to address the Veteran's reported 1968 in-service injury that forms the basis for his claim.  Providing a discussion as to this injury was explicitly directed by the August 2013 Remand.  Moreover, the VA examination report also indicates that the Veteran only sought treatment in-service for back pain once.  However, the record reflects that he sought treatment for back pain on more than one occasion.  See September and October 1966 treatment records.  The omissions discussed above, represent a lack of consideration of the Veteran's lay statements and the service treatment records.  As a result the foregoing, the Board finds this opinion to have limited probative value.

Comparatively, also of record, is a positive nexus opinion provided by the Veteran's longtime private physician Dr. R. P., MD.  Dr. P. opines that, given the nature of the Veteran's reported injuries while in service, his current low back condition is more likely than not due to his stated fall while in service in 1968.  In rationalizing this opinion, Dr. P cites to his almost two decades of experience treating the Veteran's chronic low back pain and cervical spine disorder.  Dr. P. also cites to performing multiple treatment modalities on the Veteran in attempt to alleviate the pain.  

Here, it is acknowledged that this opinion does not contain a discussion of the significance of the intervening injuries to the Veteran's spine.  Nevertheless, when reviewing the record as a whole, the probative value of this opinion is more than apparent.  Specifically, the private treatment records in evidence establish that Dr. P. and the Veteran's other physicians conversed regularly regarding the current and past medical history of his back condition.  These records indicate that Dr. P has intimate knowledge of the Veteran's spinal disabilities, both from personal clinical examination, as well as, the examinations and surgeries, conducted by colleagues.  As a result, Dr. P's opinion therefore implicitly reflects consideration of the other injuries that the Veteran has suffered outside of service.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For the reasons discussed above, the Board finds the private physician's positive nexus opinion more probative than the VA examination opinion.  

Therefore, resolving all doubt in his favor and affording the Veteran the full benefit of the doubt, the Board finds that the medical evidence supports the Veteran's claim and service connection for low back condition is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for low back disability is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


